Appeal from an order of the Supreme Court, Clinton County, denying relator’s writ of habeas corpus. On June 29, 1949, relator, upon conviction of the crime of assault, second degree, was committed to the Elmira Reception Center for classification and confinement in accordance with article 3-A of the Correction Law. Subsequently while on parole relator was sentenced, upon a plea of guilty to a charge of manslaughter, first degree, to a term of 18 to 40 years as a second felony offender. Relator takes the position that because he was committed to the Elmira Reception Center after his first felony conviction without any determinate sentence, his plea of guilty and commitment did not constitute a “ conviction ” within the meaning of section 1941 of the Penal Law and therefore his conviction as a second felony offender was “void and illegal”. We cannot agree. Commitment to the Reception Center pursuant to article 3-A of the Correction Law after a plea of guilty constitutes a “ conviction ” within the meaning of section 1941 (see People ex rel. Bapachi v. Marlin, 6 A D 2d 757, affd. 5 N Y 2d 899; Correction Law, § 61; see, also, People ex rel. Visóhi v. Martin, 8 N Y 2d 63). Order affirmed, without costs. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur.